Turnee, /., dissenting: On the facts found, it is my opinion that there was no partnership between the petitioner and his son during the taxable year 1943. The most that could be said of the agreement of August 1942 is that it contemplated the consummation of a partnership on January 1,1943. Prior to that time, however, petitioner’s son entered the Army and consummation of the partnership plan had to await his return from service. In the majority opinion it is said that to hold that George ceased to be a partner because of his induction into military service would be an untenable doctrine. Such reasoning assumes the existence of a partnership from which George could have ceased to be a member upon his entry into the Army. The fact that he may have become a partner, pursuant to the terms of the agreement, if he had not been called into service, can not in my opinion be of any controlling importance; and the further fact that he was prevented by the draft from entering upon an activity which would have been very lucrative to him does not make his case different from the thousands of other young men who answered the call of their country— whether by draft or voluntarily — and should in no way tend to serve this petitioner, George’s father, with a split of his income for income tax purposes. That petitioner may have been willing to contribute a part of his income to his son away in the service, though commendable, is no answer to the requirements of the Federal revenue statute which requires the earner of the income to report such income and pay the income tax thereon. Lucas v. Earl, 281 U. S. 111. I accordingly note my dissent. Hill and Opper, JJ., agree with this dissent.